 In the Matter of RADIO CORPORATION OF AMERICAandUNITED ELEC-TRICAL,RADIO&MACHINE WORKERSOFAMERICA,C.I.O.In the. Matter of RCA VICTOR DIVISION OF RADIO CORPORATION OFAMERICAandINTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,AFFILIATED WITH THE A. F. L.In the Matter of RCA VicroR DIVISION OF RADIOCORPORATIONOFAMERICAandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,AFFILIATED WITH TILE A. F. L.Cases Nos. 9-R-1435, 9-R-1483 and 9-R-1484respectively.DecidedSeptember15, 1944Mr. J. M. Clifford,of Camden,N. J., for the Company.Mr. Robert Kirkwood,of Indianapolis,Ind., for the U. E.Mr. FrancisO'Rourke,of Indianapolis,Ind., for the IBEW.Mr. RobertSilagi,of counsel to the Board.DECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENT OF THE CASEUpon petitions duly filed respectively by United Electrical, Radio &Machine Workers of America, C. I. 0., herein called the U. E., and.byInternational Brotherhood of Electrical Workers, affiliated with theA. F. L., herein called the IBEW, alleging that questions affectingcommerce had arisen concerning the representation of employees ofRCA Victor Division of Radio Corporation of America, Bloomington,Indiana, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeDavid Karasick, Trial Examiner.Said hearing was held at Indianap-olis, Indiana, on August 9, 1944.The Company, the U. E. and theIBEW appeared and participated.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and are hereby58 N L R. B., No. 55.271 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffirmed.All parties were afforded an opportunity to file briefs withthe Board.-Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYRCA Victor Division is a division of Radio Corporation of America,a Delaware corporation.The parent corporation is engaged in themanufacture, sale, and distribution of radios and electronic equipmentand operates several manufacturing plants in various States of theUnited States.This proceeding, however, is concerned solely withthe plant located in Bloomington, Indiana, which is engaged largelyin the assembly of electronic equipment.During the first 6 monthsof 1944, the Bloomington plant purchased raw materials valued atapproximately $4,000,000, of which about 80 percent was procured fromsources located outside, the State of Indiana.During the same periodof time, the Company's finished products exceeded $6,000,000 in value,all of which was sold to agencies of the United States Government foruse in the war and-was shipped to various points in the United Statesand foreign countries.The Company concedes, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATIONSINVOLVEDUnited Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.International Brotherhood of Electrical Workers, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONOn or about January 5, 1944, the U. E. informed the Company thatit-represented certain of its employees and requested recognition astheir exclusive bargaining representative.On May 9,1944, the IBEWsimilarly notified the Company.The Company has not recognizedeither union but desires the Board to determine the questions con-cerning representation.-A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the IBEW represents a substantial number ofemployees in the units hereinafter found appropriate.'1 For Case No. 9-R-1483 the Field Examiner reported that the IBEW submitted 669 -authorization cards, 610 of which bore the names of persons listed on the Company's pay RADIO CORPORATION OF AMERICA273We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe toolroom unitThe U. E.'seeks a unit composed of all toolroom employees, exclud-ing supervisors and clerical workers.The Company and the IBEWoppose this unit, contending that a plant-wide unit is appropriate.There are 16 employees in the toolroom, 12 of whom work on the firstfloor and the remaining 4 work in the basement of the plant. Sepa-rate assistant foremen supervise the activities of each group.Hourlywage ratesfor these employees vary from 50 cents for the 2 toolcribattendants to $1.32 for the first-class toolmaker.There are 7 second-classmachinists`in the toolroom who spend as high as 95 percent oftheir time in the plant proper setting up machines and doing main-tenance work.The 2 toolcrib attendants furnish parts to employeesthroughout the plant and spend about half their time supplyingmaterials to plant employees as distinguished from those in the tool-room. Interchange of employees between the toolroom and the plantis considerable, 7 transfers having been made since the beginning ofthe year.The Company's policies with respect to vacations, insurance,seniority, and other benefits are uniformly applicable to all its full-time employees.With one exception, all other plants of the parentcorporation are organized on a plant-wide basis.While some of thetoolroom employees are more highly skilled and receive higher wagerates than other employees in the plant, the factors enumerated abovepersuade us that a unit limited to toolroom employees is notappropriate.The production and maintenance unitIn Case No. 9-R--1483, the IBEW requests a plant-wide unit of pro-duction and maintenance employees of the Company.While insist-ing that a unit of toolroom employees is appropriate, the U. E. statesrollof June 18, 1944, which contained the names of 1,675 employees in the appropriateunit.The cards were variously dated between May and July, 1944.The U. E. submitted197 authorization cards 122 of which bore the names of per sons appearing on the aforesaidpay roll.The cards were dated between January and July 1944.In Case No. 9-R-1484 the Field Examiner reported that the IBEW submitted 24authorization cards 22 of which bore the names of persons appearing on the Company'spay roll of June 18, 1944, which contained' the names of 54 employees in the appropriateunit.The U. E. submitted 1 cardAs for_ Case No 9-11-1435 the U E. submitted 13 authorization cards 10 of which borethe names of persons appearing on the Company's pay roll of May 21, 1944, which containedthe names of 16 employees within the allegedly appropriate unit.The IBEW submitted14 authorization cards all of which bore the names of persons appearing on the aforesaidpay toil.609591-45--vol. 58-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat should the Board differwithits position,then it will agree to aplant-wideunitand woulddesire tobe accordeda place onthe ballot.As stated above, the Company subscribes to the position of the IBEW.Working group leaders.The,partiesare unableto agree upon theinclusion or exclusionof working group "leaders.The IBEW wouldinclude them and the U. E. and the Company would exclude them.The recordshowsthat there are 119 employees in that category andthat theysupervisethe activitiesof groups of from 5'to 15 produc-tion employees.They receivea,base rate of 66 cents per hour whichis 6 to 10 cents morethan the production employees receive.Work-ing group leaders are responsiblefor the training,adjustment ofworking conditions,and direction of work of the employees underthem.They spendfrom 20 to50 percent of their time working onthe assemblylines eitherfor the purpose of relievingemployees, sub-stituting for absentees,or instructing employees.They are responsi-ble to the assistant foremen inthe departments in which they workand recommend to those supervisors the promotion,discharge, ordiscipline of their subordinates.In some instanceswhen employeesare dismissed,their releases are signedby working groupleaders.We are of the'opinionthat working groupleaders fall within our cus-tomarydefinitionof supervisory employees and, accordingly,we shallexcludethem from the unit.In substantial accordwith the agreementof the parties, we findthat all productionand maintenanceemployees, includingassemblers,stock handlers, productive helpers, shippers, receivers, and packers,toolcribattendants,machine operators,inspectors,testmaintenanceemployees, employeesengaged inrepair work and solder-iron work,touch-up burners,trouble shooters,toolmakers,machinists,cleanersand sweepers,firemen, general maintenanceemployeesincluding paint-ers, electricians and carpenters,and storekeepers,but excluding juniorclerks, office and clerical employees,technicalengineers and drafts-:men, plant-protection employees,foremen in training,working groupleaders, foremen,assistant foremen andany othersupervisory em-ployees with authority to hire, promote, discharge, discipline, or oth-erwise effect changes in the status of employees,or effectively recom-mend suchaction, constitute a unit appropriate for the purposes ofcollectivebargaining within themeaning of Section 9(b) of the Act.The plant-protection unitIn Case No. 9'--R-1484, the IBEWseeks a unit comprising allplant-protection employees,excludingsergeantsand higher rankingofficers.All parties agree that this constitutesan appropriate unit.The plant-protection employeesare armedguards whowere demili-tarized inMay 1944, but, by request of the NavyDepartment, werei RADIO CORPORATION OF AMERICA275scheduled to be militarized again sometime prior to August 21, 1944.Accordingly, we shall establish a separate unit for the plant-protectionemployees.We find that all plant-protection employees of the Company butexcluding sergeants and all higher ranking officers and any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe' j irposes of collective bargaining within the meaning of Section9) (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESAs of the date of the hearing, the Company employed some 200 highschool students who worked as assemblers during their summer vaca-tion.The student assemblers received the same rate of pay, as did the,regular assemblers, however, the former were never transferred toother jobs, nor did they participate in the vacation plan or acquireseniority as do the latter, even though both groups received the sameinsurance benefits.The hiring of students below the age of 18 is awar-time exigency which the Company will abandon when the man-power shortage eases.Meanwhile, the Company `intends to keep asmany of its student assemblers employed as desire to remain. It isestimated that only 40 student assemblers will work after school hoursonce the fall semester starts.These employees will work 26 or 27hours per week as against the 48-hour work week under which theCompany is presently operating. Inasmuch as the majority of thestudent assemblers will shortly terminate their employment with theCompany, it is apparent that as temporary employees they lack suffi-cient interest in common with the regular employees to justify theirparticipation in the selection of a bargaining representative.As forthose student assemblers who intend to continue working as regularpart-time employees, we find that they are eligible to participate inthe election.'We shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot amongthe employees in the appropriate units who were employed duringthe pay-roll period immediately preceding the date of the Directionof Elections herein, subject to the limitations and additions set forthin the Direction .32SeeMatte, of Johnson-Handler/-Johnson Company and Johnson Furniture Company,51 N L.R. B 1282;Matter of Ken-Red Tube t Lamp Corporation,56 N. 'L R B. 1050;Matte, of Corn Products Refining Company,56 N. L. R. B. 1140;andMatter of Swiftand Company,57 N.L.R B. 1334.'The U, E doesnot desire to participate in the election on behalf of the plant-protectionemplo3 ees 276DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National LaborRelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with RCA Victor Divi-sionof Radio Corporation of America, Bloomington, Indiana, separatenot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the NinthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article -III, Sections 10 and 11, of saidRules and Regulations,among the employees in the units found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includ-ing employees who did not work during the said pay-roll period be-cause they-were ill or on-vacation or temporarily laid off-"and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding any who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election; (1) to determine whether theemployees in the plant-wide unit desire to be represented by UnitedElectrical, Radio,& Machine Workers of America, C. I. 0., or by In-ternational Brotherhood of `ElectricalWorkers, A. F. of L., for thepurposes of collective bargaining, or by neither; and (2) to determinewhether or not the employees in the plant-protection unit desire, tobe represented by International Brotherhood of Electrical Workers,A. F. of L., for-the purpose of collective bargaining.ORDERUpon the basis of the foregoing findings of facts, and upon theentire record in the case, the National Labor Relations Board herebyorders that the petition for investigation and certification of repre-sentatives of employees- of RCA Victor Division of Radio Corpora-tion of America at its Bloomington, Indiana, plant, filed by UnitedElectrical, Radio & Machine Workers of America, C. I. O., be, andit herebyis, dismissed.